DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 10/12/2020 for application number 16/447,133.  Claims 1-21 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker, III et al. (US 2011/0314366 A1).
With respect to claim 1:

Parker teaches a method performed by a system having at least a processor and a memory (fig. 5, ¶ 54: “The computer architecture shown in FIG. 5 includes a central processing unit 502 (“CPU”), a system memory 508, including a random access memory 514 (“RAM”) and a read-only memory (“ROM”) 516, and a system bus 504 that couples the memory to the CPU 502”) therein, the method comprising: 
displaying, by a Personal Information Management (PIM) application, a Graphical User Interface (GUI) comprising one or more display panes; displaying, by the PIM application, PIM application content in the one or more display panes (¶ 30: “Referring now to FIGS. 2A and 2B, several user interface diagrams showing aspects of a UI 200A-200B provided by the PIM client application 104 and the CRM plug-in 108 will be described. In particular, FIG. 2A shows an inspector UI 200A generated by the PIM client application 104”); 
selecting the displayed PIM application content for which to obtain a one or more record overviews of a Customer Relationship Management (CRM) record related to the PIM application content (¶ 18: “As shown in FIG. 1, the environment 100 includes a CRM client computer 102 that is coupled to a CRM server computer 120 by way of a network 118. The CRM client computer 102 comprises a standard desktop, laptop, or other type of computing device configured to execute a PIM client application 104 and a CRM plug-in 108.”; ¶ 30: “The example UI 200A shown in FIG. 2A is generated by the PIM client application 104 in response to receiving a request from a user of the CRM client computer 102 to create a new e-mail message”); 
¶ 20: “the PIM client application 104 may be configured to provide functionality for sending and receiving e-mail messages. For instance, the PIM client application 104 might provide a UI for allowing a user to create a new e-mail message. The PIM client application 104 might also allow the user to send the e-mail message to a desired recipient through one or more e-mail server computers, such as the mail server computer 130 that executes the mail server application 128. The PIM client application 104 might also provide functionality for allowing the user to create calendar items, maintain a contacts list, create to do list items, and to perform other functions”); 
generating, by an application other than the PIM application, the one or more record overviews of the CRM record related to the PIM application content to display in a context-specific display pane integrated with the one or more display panes of the GUI based on the selected displayed PIM application content and the received PIM application context data; andAttorney Docket No.: 37633.6322C (A4167US3) displaying the generated one or more record overviews in the context-specific display pane (¶ 26: “In order to provide the functionality disclosed herein, the CRM plug-in 108 may utilize one or more application programming interfaces (“APIs”) exposed by the PIM client application 104. For instance, the CRM plug-in is configured in one embodiment to display UI controls for performing CRM functions in an “inspector” UI generated by the PIM client application 104. As an example, when a user of the CRM client computer 102 creates a new e-mail message, the PIM client application 104 might display a UI interface for inspecting and setting the properties of the e-mail message (referred to herein as an “inspector”). When such a UI is displayed, the CRM plug-in 108 might utilize public APIs exposed by the PIM client application 104 to cause UI controls for performing CRM functions to be displayed in the inspector UI”; see also ¶ 23).
With respect to claim 2:
Parker teaches designating the one or more CRM records as related to the selected displayed PIM application content or the received PIM application context data related to the selected displayed PIM application content (¶ 23: “the PIM client application 104 is also configured to execute in conjunction with a CRM plug-in 108. The CRM plug-in 108 operates in conjunction with the PIM client application 104 to provide functionality for allowing a user of the CRM client computer 102 to view, modify, and otherwise interact with CRM data. The functionality provided by the CRM plug-in 108 may be integrated with the operation of the PIM client application 104 such that a user interface provided by the CRM server computer 120 is integrated with a user interface provided by the PIM client application 104. In this manner, a user of the CRM client computer 102 may access, view, and modify CRM data directly from within the PIM client application 104 utilizing the functionality provided by the CRM plug-in 108”).
With respect to claim 3:
Parker teaches receiving user input to take an action responsive to the generated one or more record overviews of the CRM record related to the selected displayed PIM application content (¶ 25: “a user of the PIM client application 104 can perform actions on CRM data directly within the PIM client application 104 without having to utilize a Web browser application program to access the Web-based UI provided by the CRM server computer 12”).
With respect to claim 4:
Parker teaches wherein generating, by the application other than the PIM application, the one or more record overviews of the CRM record related to the PIM application content to display in the context-specific display pane integrated with the one or more display panes of the GUI based on the selected displayed PIM application content comprises generating, by the application other than the PIM application, the one or more record overviews of the CRM record related to the PIM application content to display in the context-specific display pane positioned next to the one or more display panes of the GUI (¶ 27: “The CRM plug-in 108 might also utilize one or more public APIs exposed by the PIM client application 104 to cause data fields for viewing and entering CRM data, referred to herein as “CRM fields,” to be displayed within the inspector UI. A user of the CRM client computer 102 can then enter data in the CRM fields. The provided data may then be published to the CRM server application 122 and stored in the CRM database 124. Additional details regarding various processes by which the CRM plug-in 108 causes UI controls and CRM fields to be displayed in an inspector UI generated by the PIM client application 104 will be described below with regard to FIG. 4. It should be appreciated that while an inspector UI for creating an e-mail message is utilized herein to illustrate the disclosed embodiments, inspector UIs and other types of UIs for inspecting other types of data might also be utilized. For instance, inspectors displayed by the PIM client application 104 for inspecting contacts, meetings, to do items, might also be utilized in conjunction with the embodiments disclosed herein”).
With respect to claim 5:
Parker teaches receiving PIM application context data related to selected displayed PIM application content; and wherein generating, by an application other than the PIM application, the one or more recordAttorney Docket No.: 37633.6322C (A4167US3) overviews of the CRM record related to the PIM application content to display in the context-specific display pane integrated with the one or more display panes of the GUI based on the received PIM application content comprises generating the one or more record overviews of the CRM record related to the PIM application content to display in the context-specific display pane integrated with the one or more display panes of the GUI based on one of: the selected displayed PIM application content, the received PIM application context data, or both (¶ 30: “Referring now to FIGS. 2A and 2B, several user interface diagrams showing aspects of a UI 200A-200B provided by the PIM client application 104 and the CRM plug-in 108 will be described. In particular, FIG. 2A shows an inspector UI 200A generated by the PIM client application 104. The example UI 200A shown in FIG. 2A is generated by the PIM client application 104 in response to receiving a request from a user of the CRM client computer 102 to create a new e-mail message. The UI 200A includes a number of standard user interface controls and native fields that are typically provided when a user requests to create a new e-mail message”; ¶ 34: “As also shown in FIG. 2A, a CRM field 204A has also been displayed by the CRM plug-in 108 in the UI 200A generated by the PIM client application 104. As discussed briefly above, the PIM client application 104 might utilize one or more APIs exposed by the Web browser 106 and the PIM client application 104 to display CRM data fields for viewing and entering CRM data. In the UI 200A, the CRM plug-in 108 has caused the PIM client application 104 to display the field 204A”).	
With respect to claim 6:
Parker teaches wherein designating one or more CRM records as related to the selected displayed PIM application content comprises designating one or more CRM records as related to the selected displayed PIM application content or the received PIM application context data related to the PIM application content (¶ 47: “Once the CRM plug-in 108 has identified the UI controls 202A-202H that should be displayed within the UIs 200A-200B, the routine 400 proceeds from operation 406 to operation 408 where the CRM plug-in 108 causes the identified UI controls to be displayed in the UI 200A-200B generated by the PIM client application 104. As discussed above, the CRM plug-in 108 might utilize one or more public APIs exposed by the PIM client application 104 in order to cause the UI controls 202A-202H to be displayed in the UI 200A-200B”).
With respect to claim 7:
Parker teaches wherein the PIM application is selected from a group of PIM applications including a calendar application, an email application, a task management application, an account management application, and an opportunity management application (¶ 19: “The PIM client application 104 comprises a program for viewing, managing, and otherwise interacting with personal information, such as electronic mail messages, contacts, a calendar, tasks, notes, to do list items, and other personal information that may be maintained by a user of the CRM client computer 102”).
With respect to claims 8-14:
Claims 8-14 contain subject matter similar in scope respectively to claims 1-7, and thus, are rejected under similar rationale.
With respect to claims 15-21:
Claims 15-21 contain subject matter similar in scope respectively to claims 1-7, and thus, are rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                  
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173